Title: From Thomas Jefferson to the Speaker of the House of Delegates, 3 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council March 3d 1781

It is thought that the present Situation of the Enemy in this State affords an opportunity of undertaking Some military operations of Importance. To enable the Commanding Officer to carry them on, an additional Force on the Water is necessary. There are in James and Appamattox Rivers vessels of private Property suited and sufficient for the Purpose as is believed. I shall be glad to have the sanction of the General Assembly if they approve of it for impressing such vessels, their Tackle and crews for this particular Purpose and for a short Time only, a measure which I hope would not be disagreable to the owners if their vessels be ensured with whatever they may have on Board and a reasonable Pay allowed.  An immediate Determination would be necessary if the measure be approved. I have the Honor to be with very great Respect, Sir, your, &c.,

T. J.

